DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US 2019/0017839) in view of Badalamenti (US 2019/0065852)
As to claim 1 Eyler discloses an apparatus within a transportation vehicle, the apparatus being configured to calculate an AR overlay (augmented reality overlay) for representation of a navigation route for the transportation vehicle on an AR display unit, wherein the navigation route is calculated by a navigation system(Paragraph 21 “To illustrate, the augmented reality transportation system has a number of transportation vehicles (e.g., cars) all over the world that pick up and transport passengers, delivering them to various destinations across the globe. For each ride taken, the system can identify a requested pickup location, an actual pickup location, a route of a driver to the pickup location, a requested destination, a recommended route to the requested destination, an actual route taken to the destination, driving maneuvers performed during the ride, and a drop-off location for the ride.”); wherein the calculated AR overlay includes a symbol representing a target object or a target person overlaid on the next turn or on the horizon(Figure 7 “704”), the symbol being configured so that, besides information about which target object or which target person being displayed, a direction indicator is also displayed to a driver of the transportation vehicle, which indicates in which direction the target object or the target person is to be found(Figure 7 “704”), 
wherein the apparatus comprises: 
the AR display unit corresponding to augmented reality overlay; 
the navigation system by which the navigation route is calculated(Paragraph 21 “To illustrate, the augmented reality transportation system has a number of transportation vehicles (e.g., cars) all over the world that pick up and transport passengers, delivering them to various destinations across the globe. For each ride taken, the system can identify a requested pickup location, an actual pickup location, a route of a driver to the pickup location, a requested destination, a recommended route to the requested destination, an actual route taken to the destination, driving maneuvers performed during the ride, and a drop-off location for the ride.”); and 
a computer unit for calculating the AR overlay(Paragraph 20 “For example, the augmented reality transportation system generates and provides AR elements for display as an overlay of a portion of a real-world view (e.g., by way of an augmented reality device) of an area surrounding a passenger (or driver).”), 
wherein the computer unit is configured for the calculation of an AR overlay, wherein the computer unit is configured for AR overlay calculation; (Figure 7 “704”). 
Eyler does not explicitly disclose wherein, the computer unit calculates and displays the AR overlay in response to determination that a ride request of a person has arrived at the apparatus, wherein the AR overlay includes the symbol and further additional information including an identify of the target object or target person
Badalamenti teaches the computer unit calculates and displays the AR overlay in response to determination that a ride request of a person has arrived at the apparatus, wherein the AR overlay includes the symbol and further additional information including an identify of the target object or target person (Paragraph 22 “In other embodiments, a head-mounted display (HMD) is connected to the client devices 100 and 110 via a wireless communication protocol such as Bluetooth and is used to display the AR video stream and/or images.”, Paragraph 43 “FIG. 4 illustrates an example captured image 402 displayed in a user interface of a rider client device 100. The captured image 402 is augmented with AR elements identifying a stationary driver vehicle, in accordance with an embodiment. The captured image 402 is overlaid by graphical and textual elements intended to identify the vehicle as the driver, including a text box 404 including the driver's name and rating and the distance from the current location of the rider client device 100 to the vehicle. In some embodiments, the AR elements also include navigational elements. For example, in the captured image 402, the AR control module 150 generates for display an arrow pointing to the driver's vehicle.”), and
wherein the AR overlay further comprises a specification of distance to the target object or the target person calculated by the computer unit and displayed in the AR overlay so that the distance specification is overlaid next to the symbol (Paragraph 43 “FIG. 4 illustrates an example captured image 402 displayed in a user interface of a rider client device 100. The captured image 402 is augmented with AR elements identifying a stationary driver vehicle, in accordance with an embodiment. The captured image 402 is overlaid by graphical and textual elements intended to identify the vehicle as the driver, including a text box 404 including the driver's name and rating and the distance from the current location of the rider client device 100 to the vehicle. In some embodiments, the AR elements also include navigational elements. For example, in the captured image 402, the AR control module 150 generates for display an arrow pointing to the driver's vehicle.”)
It would have been obvious to one of ordinary skill to modify Eyler to include the teachings of specifying a distance to the target object for the purpose of giving an indication of the location of the target object to the user.
As to claim 2 Eyler discloses an apparatus further comprising further comprising environmental observation means for aiding in recognizing the target person or the target object(Paragraph 173, Figure 7). 
As to claim 3 Eyler discloses an apparatus wherein the computer unit is configured to carry out the calculations of AR overlays for aiding in recognizing the target person or the target object(Paragraph 173, Figure 7). 
As to claim 4 Eyler discloses an apparatus wherein the display unit is a head-up display (HUD) or data glasses(Paragraph 58). 
As to claim 5 the claim is interpreted and rejected as in claim 1.
As to claim 6 the claim is interpreted and rejected as in claim 1.
As to claim 7 the claim is interpreted and rejected as in claim 1.
As to claim 8 Eyler discloses a method wherein the AR overlay for the symbol is calculated so that the symbol is overlaid on the location of the target object or the target person when the target object or the target person is in visual range when approaching the target object or the target person, the direction indicator is directed on the ground in front of the target object or the target person (Figure 7, Paragraph 173). 
As to claim 9 Eyler discloses a method wherein the AR overlay for the symbol is calculated so that the symbol is represented at the edge of the overlay region when approaching closer to the target object and the target object or the target person moved out of the overlay region so that the direction indicator is directed towards the target object or the target person(Figure 7, Paragraph 173). 
As to claim 10 Eyler discloses a method wherein the AR overlay for the symbol is calculated so that the symbol appears offset from the edge of the overlay region in the direction of the middle of the road when approaching closer to the target object (Figure 8, Paragraph 179). 
As to claim 11 Eyler discloses a method wherein the AR overlay for the symbol is calculated so that the symbol is enlarged when the transportation vehicle approaches the target object or the target person(Paragraph 76, Figure 8). 
As to claim 13 Eyler discloses a method wherein the direction arrow is integrated as a speech bubble arrow into the edge of the symbol(Figure 7 “704”). 
As to claim 14 Eyler discloses a method wherein the AR overlay for the representation of the symbol is calculated so that the name or another designation of the target object or the target person is overlaid below the symbol(Figure 7, Paragraph 176). 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US 2019/0017839) in view of Badalamenti (US 2019/0065852) as applied to claim 7 above, and in further view of Kimura (US 2019/0204104)
As to claim 12 Eyler does not explicitly disclose a method wherein the symbol has a speech bubble shape in which an image or a pictogram of the target object or the target person is inserted in the middle of the symbol and the direction indicator is formed as a direction arrow at the edge. 
Kimura teaches a method wherein the symbol has a speech bubble shape in which an image or a pictogram of the target object or the target person is inserted in the middle of the symbol and the direction indicator is formed as a direction arrow at the edge (Figure 4, Paragraph 42).
It would have been obvious to one of ordinary skill to modify Eyler to include the teachings of having an image in the middle of the symbol for the purpose of giving a user indication of where the target object is in the scene.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
On page 8 of the applicants arguments applicants argue that Badalamenti does not teach augmenting the displays for a driver and not a potential passenger.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Badalamenti was cited as teaching of identifying the object as well as a distance to the target object using augmented reality and displaying it for the user to display these elements using augmented reality.  The primary reference Eyler teaches of the vehicle an augmented display for a driver(Figure 7, Paragraph 172-173 “] FIG. 7 illustrates an example augmented reality environment 700 from the perspective of the driver 104. For example, the augmented reality environment 700 includes a view of the passenger 116a waiting for pickup on a street corner within a real-world view of a city. The driver 104 looks through the driver client device 118 or the windshield of the transportation vehicle 103 to see the augmented reality environment 700, including the real-world view of the city as well as the augmented reality elements such as the passenger location element 702 and the action element 704. As shown in FIG. 7, the augmented reality transportation environment 700 includes the passenger location element 702. For example, the passenger location element 702 is located above the passenger 116a within the augmented reality environment 700. For instance, the passenger location element 702 appears to follow the passenger 116a when the passenger 116a changes location or when the perspective of the augmented reality environment 700 changes due to the driver 104 looking another direction or driving the transportation vehicle 103.”).  As seen in Figure 7 the display of the location of the passenger is shown as well as a location element 702.  The system of Eyler does not shown a distance or the name of the passenger from the perspective of the driver using augmented reality.  Badalamenti teaches of displaying the distance as well as a name of a target person using augmented reality(Figure 4, Paragraph 43 “FIG. 4 illustrates an example captured image 402 displayed in a user interface of a rider client device 100. The captured image 402 is augmented with AR elements identifying a stationary driver vehicle, in accordance with an embodiment. The captured image 402 is overlaid by graphical and textual elements intended to identify the vehicle as the driver, including a text box 404 including the driver's name and rating and the distance from the current location of the rider client device 100 to the vehicle”). It would have been obvious to show the additional elements of the name of the target person as well a distance from the current location of the device to a target person on a display using augmented reality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             8/31/2022